 Case 16-37646     Doc 37    Filed 10/08/18 Entered 10/08/18 13:28:52      Desc Main
                               Document     Page 1 of 2


                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

IN THE MATTER OF:                            )        IN CHAPTER 7
                                             )
CARL RAYMOND FALK                            )        No. 16-37646
PATRICIA ANN FALK,                           )
                                             )
                Debtor(s)                    )


                                 PROOF OF SERVICE

TO:      See Attached List


      I, JOSEPH E. COHEN, state that copies of the Notice of Trustee’s Final Report and

Applications for Compensation and Deadline to Object, was sent on October 5, 2018 by

First Class U.S. Mail and/or ECF to the persons shown on the attached service list.


JOSEPH E. COHEN
COHEN & KROL
105 West Madison Street
Suite 1100
Chicago, IL 60602
312-368-0300                                      BY:/s/ Joseph E. Cohen
                 Case 16-37646   Doc 37      Filed 10/08/18 Entered 10/08/18 13:28:52             Desc Main
                                               Document     Page 2 of 2
Capital One, N.A.                         Carl Raymond Falk                       Citibank, N.A.
c/o Becket and Lee LLP                    1 Pamela Road                           c/o Quantum3 Group LLC
PO Box 3001                               Lake Zurich, IL 60047-1228              PO Box 280
Malvern PA 19355-0701                                                             Kirkland, WA 98083-0280




Cohen & Krol                              Discover Bank                           First National Bank of Omaha
105 West Madison Street                   Discover Products Inc                   1620 Dodge Street, Stop code 3105
Suite 1100                                PO Box 3025                             Omaha, NE 68197-0002
Chicago, IL 60602-4600                    New Albany, OH 43054-3025




Patricia Ann Falk                         PYOD, LLC its successors                Scott Greenwood
1 Pamela Road                             assigns as assignee of Citibank, N.A.   Geraci Law L.L.C.
Lake Zurich, IL 60047-1228                Resurgent Capital Services              55 E. Monroe St. Suite #3400
                                          PO Box 19008                            Chicago, IL 60603-5920
                                          Greenville, SC 29602-9008


WORLD'S FOREMOST BANK-CABELA'S CLU
PO BOX 82609
LINCOLN, NE 68501-2609
